UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04529) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, Date of reporting period: February 28, 2006 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/28/06 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (102.6%)(a) Rating (RAT) Principal amount Value Michigan (95.9%) Ann Arbor, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5s, 3/1/15 Aaa $1,315,000 $1,439,517 Chippewa Valley, Schools G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5.00%, 5/1/07 Aaa Clarkston, Cmnty. Schools G.O. Bonds, MBIA, 5s, 5/1/17 Aaa Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 Aaa Detroit, Swr. Disp. Rev. Bonds, Ser. C, FSA, 5s, 7/1/08 Aaa Detroit, Swr. Disp. VRDN, Ser. B, FSA, 2.97s, 7/1/33 VMIG1 Detroit, Wtr. Supply Syst. Rev. Bonds (Sr. Lien), Ser. A, MBIA, 5 1/4s, 7/1/19 Aaa Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 Aaa Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF 5s, 5/1/13 Aaa 5s, 5/1/12 Aaa Flint, Hosp. Auth. Rev. Bonds (Hurley Med. Ctr.), Ser. A 6s, 7/1/06 Baa3 5 3/8s, 7/1/20 Baa3 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp. OB Group), Ser. A, 5 3/4s, 9/1/17 Ba1 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, 5s, 5/1/21 Aaa Grand Rapids, Rev. Bonds (San. Swr. Sys.), MBIA 5s, 1/1/21 Aaa 5s, 1/1/20 Aaa Greater Detroit, Resource Recvy. Auth. Rev. Bonds, Ser. A, AMBAC, 6 1/4s, 12/13/06 Aaa Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF, 5 1/8s, 5/1/31 AA Hartland, Cons. School Dist. G.O. Bonds, FGIC, 6s, 5/1/18 (Prerefunded) Aaa Huron, School Dist. G.O. Bonds, FSA, 5 5/8s, 5/1/15 Aaa Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds, FGIC, 5.244s, 6/1/11 Aaa Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth.), Ser. A, MBIA, 5 1/2s, 1/15/16 (Prerefunded) AAA Lansing, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 AAA Lansing, Board of Wtr. and Lt. Supply Rev. Bonds (Steam & Elec. Util. Syst.), MBIA, 5s, 7/1/14 Aaa Lincoln, Cons. School Dist. G.O. Bonds, MBIA, 5s, 5/1/20 AAA Manistee, Area School Dist. G.O. Bonds, FGIC, 5 3/4s, 5/1/19 (Prerefunded) Aaa MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB (Kalamazoo College), 5s, 12/1/20 A1 MI Muni. Board Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5s, 10/1/14 Aaa MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 (Prerefunded) Aaa MI State G.O. Bonds (Env. Program), Ser. B, MBIA, 5s, 11/1/14 Aaa MI State Bldg. Auth. Rev. Bonds Ser. I, AMBAC, 6 1/2s, 10/1/07 Aaa (Fac. Program), Ser. I, 4 3/4s, 10/15/25 Aa3 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/20 (Prerefunded) Aaa MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A2 (Sparrow Hosp.), 5 1/2s, 11/15/21 A1 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A, 3.9s, 6/1/30 Aaa MI State Hsg. Dev. Auth. Ltd. Oblig. Rev. Bonds (Parkway Meadows), FSA 4s, 10/15/12 Aaa 4s, 10/15/11 Aaa MI State South Central Pwr. Agcy. Rev. Bonds, AMBAC, 5s, 11/1/09 Aaa MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 3.8s, 6/1/06 A3 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aaa (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 AAA/P (Detroit Edison Co.), AMBAC, 4.85s, 9/1/30 Aaa MI State U. VRDN, Ser. 00-A, 3.17s, 8/15/30 A-1+ Midland Cnty., Econ. Dev. Corp. Rev. Bonds, 6 7/8s, 7/23/09 B Mount Clemens Cmnty. School Dist. Rev. Bonds (School Bldg. & Site), Q-SBLF, 5 1/2s, 5/1/18 (Prerefunded) AA New Haven, Cmnty. Schools G.O. Bonds (School Bldg. & Site), FSA, 5s, 5/1/20 Aaa Otsego, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 AAA Pennfield, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, 5s, 5/1/26 Aaa Plymouth-Canton Cmnty., School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 BBB Rochester Cmnty. School Dist. G.O. Bonds, Ser. II, Q-SBLF, 5 1/2s, 5/1/21 (Prerefunded) Aa2 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa2 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, MBIA, 5 1/4s, 11/15/35 Aaa Southfield, Pub. Schools G.O. Bonds, Ser. B, FSA, 5s, 5/1/14 AAA St. Clair Cnty., G.O. Bonds, AMBAC, 5s, 4/1/21 AAA Warren Cons. School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/12 Aa2 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 Aaa Wayne Cnty., Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 6s, 6/1/08 Aaa West Bloomfield, School Dist. G.O. Bonds (School Bldg. & Site) MBIA, 5 5/8s, 5/1/16 (Prerefunded) Aaa FSA, 5s, 5/1/24 Aaa Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 Aaa Western Township Util. G.O. Bonds, MBIA, 5 1/4s, 1/1/07 Aaa Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa Ypsilanti, School Dist. G.O. Bonds, FGIC, 5 3/8s, 5/1/26 (Prerefunded) Aaa Zeeland, Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, 5s, 5/1/27 Aaa Puerto Rico (6.7%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), MBIA, 5 3/4s, 7/1/26 (Prerefunded) Aaa PR Elec. Pwr. Auth. Rev. Bonds, Ser. HH, FSA, 5 1/4s, 7/1/29 Aaa PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 PR Muni. Fin. Agcy. Ser. A, 5s, 8/1/10 Baa2 TOTAL INVESTMENTS Total investments (cost $125,823,758) (b) $129,765,767 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/06 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with JPMorgan Chase Bank, N.A. dated September 19, 2005 to receive quarterly the notional amount multiplied by 3.693% and pay quarterly the notional amount multiplied by the U.S. Bond Market Association Municipal Swap Index. $2,500,000 3/21/16 $14,522 Agreement with UBS AG dated November 10, 2005 to pay quarterly the notional amount multiplied by 3.99% and receive quarterly the notional amount multiplied by the US Bond Market Association Municipal Swap Index. 1,000,000 5/11/16 (16,301) Total $(1,779) NOTES (a) Percentages indicated are based on net assets of $126,530,589. (RAT) The Moody's, Standard & Poor's and Fitch's ratings indicated are believed to be the most recent ratings available at February 28, 2006 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2006. Securities rated by Putnam are indicated by "/P". Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $125,823,757, resulting in gross unrealized appreciation and depreciation of $4,192,986 and $250,976, respectively, or net unrealized appreciation of $3,942,010. At February 28, 2006, liquid assets totaling $5,866,323 have been designated as collateral for open forward commitments. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at February 28, 2006. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The fund had the following industry group concentration greater than 10% at February 28, 2006 (as a percentage of net assets): Health care 12.8% The fund had the following insurance concentrations greater than 10% at February 28, 2006 (as a percentage of net assets): MBIA 22.2% FSA 21.4 FGIC 19.5 AMBAC 12.2 Security valuation Tax-exempt bonds and notes are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Other investments are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: April 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2006
